October 16, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                         ROBERT P. LESLIE, Appellant

NO. 14-13-00600-CV                           V.

            JEFFREY R. HILL AND ANTHONY T. HILL, Appellees
                   ________________________________

        This cause, an appeal from the trial court’s May 13, 2013 order confirming
the arbitration award in favor of appellant, Robert P. Leslie, but refusing to sign a
final judgment on that confirmed arbitration award, was heard on the transcript of
the record. We have inspected the record and find the trial court erred when it
refused to sign a final judgment after confirming the arbitration award. We
therefore REVERSE the portion of the order of the court below refusing to render
judgment and RENDER judgment in full accordance with the Award of Arbitrator
attached hereto as Exhibit A. It is further ORDERED that the entirety of the
Award of Arbitrator is incorporated into and made a part of this judgment as if
fully reproduced and set forth herein.

       We further order that all costs incurred by reason of this appeal be paid
jointly and severally by appellees, Jeffrey R. Hill and Anthony T. Hill.

      We further order this decision certified below for observance.